 

Exhibit 10.6

 

SALES PRICE ADJUSTMENT ADDENDUM

 

This Sales Price Adjustment Addendum (this “Addendum”) is made effective January
1, 2010 (the “Effective Date”), by and among M2 P2, LLC (“M2 P2”), Midwest
Finishing, LLC (“Midwest”), TS Finishing, LLC (“TS Finishing”), MGM, LLC (“MGM”)
and Hormel Foods Corporation (“HORMEL FOODS”) (collectively the “Parties).

 

WHEREAS, M2 P2 is a hog producer with hog procurement agreements between one or
more of its subsidiaries and HORMEL FOODS;

 

WHEREAS, the Parties desire to define a price adjustment calculation which will
apply to any and all existing hog procurement agreements which M2 P2 or any of
its subsidiaries has with HORMEL FOODS;

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.          DEFINITIONS.

 

(a)          When used in this Addendum, the following terms shall have the
following meanings.

 

“Aggregate Market Ledger Balance” means the aggregate amount of the then current
market ledger balances of the M2 P2 Hog Procurement Agreements, as adjusted from
time-to-time pursuant to those agreements.

 

“Allowed Adjustments” means various adjustments made to GAAP Pre-Tax Income,
which are allowed by M2 P2’s Lenders under the various loan agreements M2 P2 has
entered with those Lenders.

 

“Calculated Price Adjustment” means Reportable Pre-Tax Income minus Defined
Income Base and that result multiplied by * %. In the event this calculation
results in a number that is less than zero, the Calculated Price Adjustment is
zero.

 

“Defined Income Base” means $ * plus the Defined Income Base Ledger Balance
reported at the end of the immediately preceding Fiscal Year.

 

“Defined Income Base Ledger Balance” means the initial amount of $* plus the
amount of Defined Income Base Ledger Increases and reduced by applicable Defined
Income Base Ledger Decreases. The Defined Income Base Ledger Balance shall in no
event be less than * ($*).

 



“Defined Income Base Ledger Decreases” means, for each Fiscal Year, the amount
by which Reportable Pre-Tax Income for such Fiscal Year exceeds $ *.

  

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

 

 

 

“Defined Income Base Ledger Increases” means, for each Fiscal Year, the amount
by which $ * exceeds Reportable Pre-Tax Income for such Fiscal Year.

 

“Fiscal Year” means M2 P2’s annual accounting year.

 

“GAAP Pre-Tax Income” means the pre-tax income reflected in M2 P2’s annual
audited financial statements which are prepared on a basis materially consistent
with GAAP standards and which are certified by M2 P2’s Certified Public
Accountants.

 

“Lenders” means collectively, as of the date of this Addendum, any commercial
banks or other sources of funds which have loaned funds to M2 P2 to support its
hog production operations.

 

“M2 P2 Hog Procurement Agreements” means, collectively, the Hog Procurement
Agreement dated January 1, 2010 by and between and MGM and HORMEL FOODS, the Hog
Procurement Agreement dated January 1, 2010 by and between Midwest and HORMEL
FOODS, and the Hog Procurement Agreement dated January 1, 2010 by and between TS
Finishing and HORMEL FOODS.

 

“Non Qualifying Income” means the total of any income and expenses directly
attributable to operations not involved in, or supporting, operations which
produce products included in the M2 P2 Hog Procurement Agreements. As of the
date of this Addendum, and as an example only, this would include income and
expense attributable to M2 P2’s joint venture with Ag Feed, Inc., and income and
expense attributable to M2 P2’s relationship with Pine Ridge Farms.

 

“Reportable Pre-Tax Income” means the GAAP Pre-Tax Income earned during the
relevant Fiscal Year plus any Allowed Adjustments applicable to that Fiscal Year
minus any Non Qualifying Income earned during that Fiscal Year to arrive at the
income used by M2 P2, and acceptable to M2 P2’s Lenders, as the basis for
calculating and reporting the various ratios as required by M2 P2’s loan
covenants.

 

2.         TERM. This Agreement commenced on the Effective Date and will remain
in effect until all M2 P2 Hog Procurement Agreements are terminated, or earlier
if terminated by the mutual consent of the Parties.

 

3.         PAYMENT.

 

(a)          The Calculated Price Adjustment will be calculated based on M2 P2’s
annual audited financial statements and paid to HORMEL FOODS within thirty (30)
days of receipt of such statements as follows:

 

1)          In the event the Calculated Price Adjustment is less than zero, no
payment will be made.

 

2)          In the event the Calculated Price Adjustment is greater than zero,
M2 P2 will pay the lesser of the Calculated Price Adjustment or the Aggregate

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission. 

 

 

 

 

Market Ledger Balance to HORMEL FOODS. Payments made pursuant to this clause
shall be applied pro-rata to reduce the market ledger balances of the M2 P2 Hog
Procurement Agreements. 

 

3)          M2 P2’s ability to make the payment required by Section 3(a)(2) of
this Addendum will be subject to any and all limitations and/or requirements
resulting from any and all loan agreements which M2 P2 has in effect with
Lenders. In the event that M2 P2 is unable to make this payment to HORMEL FOODS
as required herein, M2 P2 will provide notice, prior to the payment due date, of
such event to HORMEL FOODS along with a complete explanation and documentation
supporting the reason(s) for nonpayment.

 

4.          OTHER TERMS AND CONDITIONS. This Addendum shall be interpreted and
construed as though it as a part of the M2 P2 Hog Procurement Agreements. The
terms and conditions of the M2 P2 Hog Procurement Agreements are hereby
incorporated by this reference and shall govern this Addendum.

 

[Signature Page Follows]

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives this 30th day of July, 2010.

 

HORMEL FOODS CORPORATION   M2 P2, LLC           By: /s/ Bruce R. Schweitzer  
By: /s/ Glenn McClelland           Print Name: Bruce R. Schweitzer   Print Name:
Glenn McClelland           Title: Vice Pres. Operations, Refrig. Foods   Title:
CEO           Date: 7/30/10   Date: 8/2/10           MIDWEST FINISHING, LLC  
MGM, LLC           By: /s/ Glenn McClelland   By: /s/ Glenn McClelland          
Print Name: Glenn McClelland   Print Name: Glenn McClelland           Title: CEO
M2  2, LLC Mgr.   Title: CEO M2 P2, LLC Mgr.           Date: 8/2/10   Date:
8/2/10           TS FINISHING, LLC                 By: Glenn McClelland        
        Print Name: Glenn McClelland                 Title: CEO, M2 P2, LLC Mgr.
                Date: 8/2/10      

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 



 

